Citation Nr: 1038178	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  07-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 
1970.  He died in December 2005, and the appellant is his 
surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In March 2009, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

Given the complexity of the issue on appeal, the Board requested 
an opinion from an Independent Medical Examiner (IME) in December 
2009.  This opinion was rendered in February 2010, and the case 
was returned to the Board for further review.

In June 2010, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in 
December 2005.

2.  A preponderance of the competent and probative evidence of 
record demonstrates that the principal cause of the Veteran's 
death was sepsis in the setting of either bronchopneumonia or 
left foot cellulitis, both of which were caused by paralysis as a 
result of a December 2004 fall.  

3.  At the time of the Veteran's death, service connection was in 
effect for posttraumatic stress disorder at 100 percent from July 
30, 1996; diabetes mellitus type II at 20 percent from March 18, 
2004; and laceration of the right wrist with sensitivity of the 
right thumb and limitation of motion of the right middle finger 
at 10 percent from July 8, 1996.  

4.  The preponderance of the credible and probative evidence of 
record is against finding that the Veteran's death was caused by 
a disability incurred in or aggravated by service or is 
etiologically related to any incident or disease during the 
Veteran's active service.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed to 
the Veteran's death.  See 38 U.S.C.A. §§ 101(24), 1101, 1110, 
1137, 1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In addition, specifically in the context of a § 1310 Dependency 
and Indemnity Compensation (DIC) claim, the United States Court 
of Appeals for Veterans Claims (Court) held that section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held 
that a DIC claim imposes upon VA no obligation to inform a DIC 
claimant who submits a nondetailed application of the specific 
reasons why any claim made during the deceased veteran's lifetime 
was not granted.  Id.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes a 
February 2006 evidentiary development letter, which was issued 
prior to the September 2006 rating decision, in which the RO 
advised the appellant of the evidence needed to substantiate her 
claim of entitlement to service connection for the cause of the 
Veteran's death.  The appellant was also advised of her and VA's 
responsibilities under VCAA, to include what evidence should be 
provided by her and what evidence should be provided by VA.  

The Board acknowledges that the above letter did not comply with 
all of the requirements set forth in Dingess or Hupp, supra.  
However, the Board finds that any notice errors did not affect 
the essential fairness of the adjudication.  First, the Board 
notes that statements made by the appellant and her accredited 
representative reflect that the appellant was aware of the 
conditions for which her husband was service connected at the 
time of his death.  The February 2006 letter informed the 
appellant that to support her claim, the evidence needed to show 
that the Veteran died while on active duty or that he died from a 
service-connected injury or disease.  She was asked to provide 
medical evidence that would show a reasonable probability that 
the condition that contributed to the Veteran's death was caused 
by injury or disease that had its onset during or was permanently 
aggravated by service.  She was informed that such evidence 
should include treatment records showing when the Veteran was 
first treated for this condition either during or after service.  

Despite the inadequate notice provided to the appellant on the 
disability rating and effective date elements of her claim, the 
Board finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Because the Board concludes below that the 
preponderance of the evidence is against the appellant's claim 
for compensation, any questions as to the appropriate disability 
evaluation or effective date to be assigned are rendered moot.

Under VCAA, VA also has a duty to assist the appellant in the 
development of a claim.  This includes assisting the appellant in 
procuring service treatment records and other relevant treatment 
records, and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2010).  The Veteran's service treatment records have been 
obtained and associated with the claims folder, as have pertinent 
obtainable VA medical records and identified private medical 
records for which the appellant has submitted proper 
authorization forms.  

In connection with this claim, the Board also obtained a VA 
opinion in August 2006 and an IME opinion in February 2010.  The 
Board finds that these opinions are adequate for the purpose of 
determining the claim decided herein.  The report reflects that 
the physicians reviewed the claims folder, including the 
Veteran's service treatment records and post-service medical 
evidence that has been submitted in connection with the 
appellant's claim.  The physicians, in particular the author of 
the February 2010 IME letter, explained the rationale behind 
their conclusions through citation to medical principles and the 
facts of the appellant's case.  For these reasons, the Board 
concludes that the August 2006 VA opinion and February 2010 IME 
opinion provide an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the appellant with the development of evidence is required, 
nor is there notice delay or deficiency resulting in any 
prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Cause of Death

The claimant is the Veteran's widow who is requesting entitlement 
to service connection for the cause of the Veteran's death.  The 
Veteran died in December 2005.  

The Board notes that, at the time of the Veteran's death, service 
connection was in effect for posttraumatic stress disorder at 100 
percent from July 30, 1996; diabetes mellitus type II at 20 
percent from March 18, 2004; and laceration of the right wrist 
with sensitivity of the right thumb and limitation of motion of 
the right middle finger at 10 percent from July 8, 1996.  

The official death certificate shows that the Veteran died in 
December 2005 and that the immediate cause of death was cerebral 
trauma that had its onset approximately one year prior to his 
death.  The death certificate notes that the Veteran's cerebral 
trauma due to or as a consequence of a fall at home.  Diabetes 
was listed as another significant condition contributing to his 
death but not resulting in the underlying cerebral trauma.

The appellant essentially contends that the Veteran's service-
connected diabetes mellitus served as a principal or contributory 
cause of his death.  

To establish service connection for the cause of death, the 
evidence must show that a disability that was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  

For a service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other condition be 
the immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(2)(3).

The Board notes that it cannot make its own independent medical 
determinations, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical opinion 
over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board notes that there is some uncertainly over the causes 
(principal or contributory) of the Veteran's death.  This 
question must be resolved before the Board may determine whether 
the cause of the Veteran's death is related to service.

The Veteran died in December 2005.  He had suffered a stroke in 
December 2004, which resulted in a fall causing cerebral trauma.  
The Veteran was in a coma for several months following the 
December 2004 fall and remained paralyzed until his death.

A January 2006 private autopsy report outlined the Veteran's 
recent medical history, beginning with the December 2004 cerebral 
trauma.  After an emergency craniotomy, the Veteran was in a coma 
for two months and subsequently resided in two nursing homes and 
a hospice center.  The pathologist noted the Veteran's history to 
include type II diabetes mellitus and methicillin-resistant 
Staphylococcus aureus (MRSA) sepsis.  The autopsy revealed a 
cause of death of bronchopneumonia and sepsis.  A brain injury 
was noted, consistent with the Veteran's history of a December 
2004 fall.  The examiner noted three decubitus ulcers: one at the 
lumbar area, one on the dorsal aspect of the left foot, and one 
along the side of the right lower leg.  The pathologist stated 
that the left foot ulcer was deep and the other decubiti were 
shallow.  The examiner found the decubiti were well maintained 
and there was no evidence of osteomyelitis in the foot ulcer.  

The death certificate, which was not completed by the physician 
who performed the autopsy, listed cerebral trauma stemming from 
the December 2004 fall as the immediate cause of death.  Diabetes 
was listed as another significant condition contributing to the 
Veteran's death.

In March 2006, Dr. S.Y., one of the Veteran's treating 
physicians, noted that the Veteran "developed a severe left foot 
infection in the context of Type II diabetes mellitus" following 
the December 2004 fall.  He noted that, after much discussion, it 
was decided that the best care would be to not amputate the 
Veteran's foot but to transfer him to a hospice for end of life 
care.

An August 2006 VA opinion, written by Dr. J.M., concluded that 
the Veteran's December 2004 fall and subsequent  condition could 
not be attributed to his diabetes.  The examiner specifically 
outlined the cause of death and pathologic diagnoses listed in 
the January 2006 private autopsy report.  The doctor also noted 
the Veteran's December 2004 fall and resulting head trauma.  The 
examiner concluded that the Veteran's subsequent paralysis was 
attributable to the fall and not to the Veteran's diabetes.  The 
examiner also concluded that the decubitus ulcers were the result 
of the Veteran's paralysis and not his diabetes.  He stated that 
the ulcers were clean and well cared for and, therefore, there 
was no evidence the Veteran's bronchopneumonia was caused by 
organisms from the decubiti.  The examiner opined that, although 
diabetes makes decubitus more difficult to heal, based on the 
January 2006 autopsy report, the decubitus ulcers were not caused 
by the Veteran's diabetes and did not significantly contribute to 
the Veteran's death.  

The February 2010 IME letter summarized the physician's opinion 
as follows: 

[O]n review of the records of this case, it is my belief 
that this Veteran died of sepsis in the setting of either 
bronchopneumonia or left foot cellulitis.  Both his 
pneumonia and his left foot ulcer were caused by his 
paralysis, which was caused by a fall in December 2004.  
Although the fact that the Veteran was diabetic would have 
made him slower to heal ulcers once formed, and more likely 
to develop infection of ulcers once formed, the weight of 
medical evidence is such that his Diabetes Mellitus is less 
likely to be a contributory cause of his death (especially 
when compared to his paralysis and his chronic malnutrition 
in the setting of tube feeding as clear contributory causes 
of death).

The February 2010 IME opinion noted that the Veteran sustained a 
fall in December 2004, resulting in cerebral trauma.  He 
underwent emergency craniotomy and was in a coma for two months.  
The doctor noted that there were conflicting reports in the 
record on the Veteran's subsequent level of awareness.  The 
Veteran had a tracheostomy and was fed tube feedings through a 
gastrostomy tube.  He remained paralyzed from the day of his fall 
until his death in December 2005.  Over the course of that year 
the medical record showed that the Veteran suffered from frequent 
recurrent aspiration pneumonias, urinary tract infection, 
infection in the skin around his gastronomy tube, and several 
decubitus ulcers (including sacral decubiti, heel decubiti, foot 
decubiti, and an ear decubitus ulcer).  The physician stated that 
this infection and decubitus ulcer history is, unfortunately, 
quite common and consistent with that of a bed-bound, paralyzed 
patient, especially one who is not eating normal nutrition.

The physician opined that, based on the medical record, as well 
established medical principles and her own clinical experience in 
Internal Medicine, the Veteran's type II diabetes mellitus was 
not a principal cause of his death.  The principal cause of the 
Veteran's death, as stated in the autopsy report, was sepsis.

The physician opined that, "While it is likely that the 
Veteran's diabetes mellitus causally shared in producing his 
death, the medical evidence in this file, as well as the current 
medical understanding of Diabetes as a predisposing factor for 
infection, do not definitely prove a causal connection.  Thus, it 
is less likely that the Veteran's Diabetes Mellitus was a 
contributory cause of his death.  It should be noted that I 
believe that it is in the realm of possibility, however the 
weight of evidence is balanced against this." [Emphasis in the 
original.]

The doctor disagreed with the sentiment of Dr. SY's March 2006 
opinion.  She noted that, while it is true that the Veteran 
developed a severe left foot ulcer and it is true the Veteran did 
have diabetes mellitus, they are not necessarily causally linked.  
She cited the Veteran's paralysis and chronic malnutrition seen 
with tube feedings as other, more likely, risk factors to cause 
an infected foot ulcer.  

She disagreed with Dr. JM's August 2006 VA opinion that the 
medical record definitely proves that bronchopneumonia was a 
cause of death.  The Veteran's final hospitalization, which ended 
with a discharge to hospice in November 2005, was for fever.  
Nursing home notes leading up to this admission state the new 
onset of fever and the new onset of a "pink" area of skin on 
the top of the Veteran's left foot; over the course of a couple 
of days this area was noted to enlarge, become warm, and to 
"open."  The Veteran was admitted to the hospital, where work-
up showed a left anterior foot abscess that underwent incision 
and drainage by a surgeon.  The surgeon's note describes 
expelling a large amount of pus from the site (consistent with a 
diagnosis of cellulitis), but does not mention whether or not 
they were able to probe to bone (a key clinical feature for the 
diagnosis of osteomyelitis).  This pus was cultured to reveal an 
MRSA infection.  MRI of the left foot done during this 
hospitalization was read as "compatible with osteomyelitis."  
In retrospect, from the record, the physician found it difficult 
to conclude whether the patient had a left foot osteomyelitis 
(infection of the bone) or only cellulitis (deep infection of the 
skin), but the clinical description makes it certain that the 
Veteran at least had a left foot MRSA cellulitis as the most 
likely cause of his fever.  The team caring for the Veteran 
believed that his chances of healing this infected foot ulcer 
were very slim and recommended amputation as the only viable 
alternative.  This prompted the Veteran's wife to choose hospice 
care, as she believed the Veteran would not have desired foot 
amputation.  

The physician noted that, unfortunately, the Veteran's medical 
chart did not contain notes from the final month of the Veteran's 
life, spent in hospice care.  She noted that the last record 
prior to the December 2005 death certificate was a November 29, 
2005, final discharge summary, presumably from the Veteran's 
hospitalization due to left foot cellulitis.  It was noted that 
he was treated with antibiotics but his wife refused definitive 
amputation, leading to a recommendation for hospice care.  The 
physician noted that the death certificate lists the immediate 
cause of death as cerebral trauma due to fall, which she opined 
is certainly not correct.  She also noted that diabetes was 
listed as a significant contributing cause to the Veteran's 
death, which she believed was also incorrect.

The physician stated that the Veteran's cause of death per 
autopsy was bronchopneumonia and sepsis.  The pathologist had 
noted three decubiti and had noted that the ulcers were well-
maintained and that there was no microscopic evidence of 
osteomyelitis in the left foot.  The pathologist did not mention 
whether or not there was evidence of cellulitis in the left foot.  
Upon review of all of the medical evidence, the physician agreed 
that sepsis was the cause of the Veteran's death.  Due to the 
lack of medical records from the last month of the Veteran's 
life, it was unclear if this sepsis was due to bronchopneumonia 
(as was seen on autopsy) or from cellulitis (as was described in 
his last hospitalization).  

The physician agreed with the August 2006 VA opinion that 
diabetes makes ulcers more difficult to heal but does not in 
itself cause the formation of the foot ulcers.  She noted that, 
"In several places in the medical record, treating physicians 
refer to 'diabetic foot ulcer' which should be understood to mean 
a foot ulcer in the context of a diabetic patient, as opposed to 
an etiology of the ulcer."  She noted that diabetes is 
considered to be somewhat of an immunosuppressive state such that 
patients with diabetes are more likely than others to develop 
infections of any kind.  She agreed that the Veteran's foot 
ulcers were caused by his paralysis which was, in turn, caused by 
his fall, and not by his diabetes.  

However, she noted, the Veteran did have somewhat of a higher 
risk of developing infection in those poorly healing foot ulcers 
as a result of his diabetes, as well as from his need to be cared 
for in a long-term facility and his chronic malnutrition due to 
tube feeding.  While it is possible that the Veteran's diabetes 
may have had some impact on his development of infection 
generally and his decreased ability to heal foot ulcers once 
formed, the physician agreed with the August 2006 VA opinion's 
conclusion that the Veteran's diabetes mellitus was not a 
contributory cause of death.

It is clear from the above discussion that the record contains 
competing medical evidence regarding the principal and 
contributory causes of the Veteran's death.  Because the Board 
cannot draw its own medical conclusions, see Rucker, supra, it 
must weigh the evidence of record to determine which is most 
probative.

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000).

The Board finds the February 2010 IME opinion to be the most 
probative evidence of record.  This opinion was offered by a 
physician whose is highly qualified through education, training, 
or experience to provide competent medical evidence for the 
question at hand under 38 C.F.R. § 3.159(a)(1).  This opinion is 
also highly probative because it is based on a thorough review of 
the claims folder, including the Veteran's medical records.  It 
further provides a well-supported rationale that is based on both 
the facts of the appellant's case and pertinent medical 
principles.  In explaining her own opinion, the physician has 
considered the other opinions of record and has provided her 
reasons and bases for agreeing or disagreeing with each.  

The Board acknowledges that some language in the February 2010 
opinion might suggest support for the appellant's claim when read 
out of context from the remainder of her opinion and without 
consideration of the specific standards set forth in 38 C.F.R. 
§§ 3.102 and 3.312(c).  In particular, the Board notes the 
following assertion:

While it is likely that the Veteran's diabetes mellitus 
causally shared in producing his death, the medical 
evidence in this file, as well as the current medical 
understanding of Diabetes as a predisposing factor for 
infection, do not definitely prove a causal connection.  
Thus, it is less likely that the Veteran's Diabetes 
Mellitus was a contributory cause of his death.  It should 
be noted that I believe that it is in the realm of 
possibility, however the weight of evidence is balanced 
against this.

In considering the implications of this language, the Board notes 
the definition of the term "contributory cause of death" as set 
forth in 38 C.F.R. § 3.312(c) ("In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be shown 
that there was a causal connection").

In addition, the Board notes that the December 2009 IME request 
included the following definition of "contributory cause of 
death": "The term contributory cause means the Veteran's Type 
II diabetes mellitus contributed substantially and materially to 
his death; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection."  In expressing her opinion, the physician 
appears to have adopted the phrasing from the Board's definition 
of "contributory cause," specifically its explanation of the 
degree of relationship that would render the Veteran's diabetes 
mellitus an insufficient contributory cause of his death.  ("It 
is not sufficient to show that it casually shared in producing 
death.")  Furthermore, this paragraph must be read in the 
context of the remainder of the physician's opinion.  That 
opinion, as summarized in the last paragraph of her letter, 
expresses the physician's belief that the Veteran's December 2004 
fall caused his paralysis, which in turn led to pneumonia and 
left foot ulcer.  The cause of death was sepsis in the setting of 
bronchopneumonia or left foot cellulitis.  While diabetes would 
make the Veteran's foot ulcers slower to heal and more likely to 
develop infection, the examiner opined that the Veteran was more 
likely to develop infection from paralysis and chronic 
malnutrition due to having to use a feeding tube.  The 
physician's extensive discussion of the relevant medical 
principles and the facts of the appellant's case clearly support 
the conclusion that diabetes mellitus is less likely than not a 
contributory cause of the Veteran's death.

The Board acknowledges that the physician could not rule out that 
the Veteran's diabetes mellitus was a contributory cause of his 
death.  However, the Board further notes that the physician 
ultimately specifically found that it was less likely than not 
that diabetes mellitus would have been a contributory cause of 
the Veteran's death.  The examiner's lengthy discussion of the 
facts and medical principles of this case, as can be seen in the 
above summary and analysis of the February 2010 opinion, is 
consistent with this conclusion.  For these reasons, the Board 
finds the February 2010 physician's opinion to be highly 
probative.

Turning to the other evidence of record, the Board acknowledges 
that the Veteran's death certificate lists diabetes as another 
significant condition contributing to the Veteran's death.  
However, the fact that this information is contained on the death 
certificate does not render it conclusive.  The death certificate 
is considered to be a piece of medical evidence that must be 
weighed against the remaining evidence of record to determine its 
relative probative value.

In the case at hand, the Board notes that the death certificate 
was signed in early January 2006, following the date of the 
autopsy but prior to the completion of the January 2006 autopsy 
report.  The doctor who signed the death certificate does not 
appear elsewhere in the medical records, and the basis for his 
cause of death determinations is not made clear on the death 
certificate or elsewhere in the record.  The Board further notes 
that the autopsy report itself provides a thorough, 
contemporaneous evaluation of the Veteran and offers detailed 
findings of the Veteran's physical condition at the time of his 
death.  The autopsy report lists causes of death of 
bronchopneumonia and sepsis, which contradicts the death 
certificate.  Because they are far more detailed, explained, and 
expressly based upon personal evaluation of the Veteran, the 
Board finds the conclusions reached by the pathologist who 
conducted the autopsy to be far more probative than the bare, 
unsupported conclusions of the physician who completed the death 
certificate.  

Otherwise, as noted above, the only evidence identifying the 
Veteran's diabetes as a principal or contributory cause of his 
death appears in the March 2006 record from Dr. SY.  However, the 
February 2010 IME opinion convincingly explains why the medical 
term "a severe left foot infection in the context of Type II 
diabetes mellitus" as used by Dr. SY is not intended to signify 
a causal relationship between the diabetes and the foot 
infection.  

However, even if the Board were to interpret the March 2006 
record in a light that is most favorable to the appellant, the 
Board finds this opinion to be far less probative than the 
thorough February 2010 opinion for the reasons discussed above.  
While a certain degree of knowledge of the Veteran's medical 
condition can be inferred from the fact that Dr. SY was treating 
the Veteran prior to his transfer to the hospice, the March 2006 
letter does not actually explain why the Veteran's foot infection 
is related to his diabetes or why the Veteran's diabetes, in 
particular, should be a considered a contributory cause of the 
left foot infection that led to the Veteran's death.

In short, the Board finds that the February 2010 opinion is the 
most probative evidence of record of the cause of the Veteran's 
death.  This evidence supports a principal cause of death of 
sepsis from an infected left foot ulcer that was less likely to 
have been caused by diabetes mellitus than by factors such as 
paralysis and chronic malnutrition due to use of a feeding tube.

The Board notes that the Veteran is not service-connected for 
sepsis.  Nor has he been service-connected for the residuals of 
his stroke, including cerebral trauma, paralysis, and 
malnutrition.  No pertinent disability or symptom of disability 
is listed in his service treatment records, and neither the 
appellant nor a medical professional has suggested that the 
Veteran's stroke or sepsis is related to service.  In the absence 
of such evidence, entitlement to service connection for sepsis or 
residuals of a stroke cannot be established.
 
In short, the Board finds that service connection for sepsis or 
residuals of a stroke cannot be established, and entitlement to 
DIC benefits based upon diabetes mellitus, sepsis, or residuals 
of a stroke must be denied.

The Board acknowledges that the Veteran's death was a tragic 
loss, and the Board is extremely sympathetic to the appellant's 
case.  Nevertheless, for the reasons and bases set forth above, 
the Board must conclude that the preponderance of the evidence is 
against granting service connection for the cause of the 
Veteran's death.  

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the 
reasons stated above, entitlement to service connection for the 
cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


